FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JUAN H.,                                    No. 04-15562
                Petitioner-Appellant,
                  v.                          D.C. No.
                                            CV-02-02018-CW
WALTER     ALLEN III,
                                               OPINION
               Respondent-Appellee.
                                        
         Appeal from the United States District Court
           for the Northern District of California
          Claudia Wilken, District Judge, Presiding

                Argued and Submitted
      December 8, 2004—San Francisco, California

                       Filed June 2, 2005

   Before: Dorothy W. Nelson, Andrew J. Kleinfeld, and
            Ronald M. Gould, Circuit Judges.

                    Opinion by Judge Gould




                              6059
                      JUAN H. v. ALLEN                   6063


                         COUNSEL

Jonathan Grossman, Santa Clara, California, for the
petitioner-appellant.

Bill Lockyer, Attorney General for the State of California,
Robert R. Anderson, Chief Assistant Attorney General for the
State of California, Gerald A. Engler, Senior Assistant Attor-
ney General for the State of California, Gregory A. Ott, Dep-
uty Attorney General for the State of California, Moona
Nandi, Supervising Deputy Attorney General for the State of
California, for the respondent-appellee.
6064                       JUAN H. v. ALLEN
                               OPINION

GOULD, Circuit Judge:

   Petitioner Juan H. appeals the United States District Court
decision denying a writ of habeas corpus. He argues that his
California juvenile delinquency petition for first-degree mur-
der and attempted first-degree murder was sustained in viola-
tion of: 1) Miranda v. Arizona, 384 U.S. 436 (1966); 2) the
Fifth Amendment prohibition on the use of involuntary or
coerced statements; and 3) the Fourteenth Amendment due
process right to be convicted by evidence that proves guilt
beyond a reasonable doubt. The district court denied the writ.
We have jurisdiction pursuant to 28 U.S.C. § 2253. We
reverse the judgment of the district court and remand with
instructions to grant the writ of habeas corpus.

                                     I

  This case arises from a gang-related shooting death that
occurred in Salinas, California on March 24, 1999.1

   Some background facts before that fateful day assist our
understanding. Fifteen-year-old Juan H., his brother Felix
Merendon, and other members of their family lived in the
same Salinas trailer park as Luis Ramirez and Sylvester Mag-
delano. Juan H. and his family associated with the Sureño
gang, and Ramirez, Magdelano and other park residents asso-
ciated with the Norteño gang. Magdelano testified that during
the months before the shooting, Juan H. made gang gestures
  1
   On habeas corpus review, the district court was required to resolve all
conflicting factual inferences in favor of the prosecution, and we must
view the state court evidence in the same light. Jackson v. Virginia, 443
U.S. 307, 326 (1979) (“[A] federal habeas corpus court faced with a
record of historical facts that supports conflicting inferences must presume
— even if it does not affirmatively appear in the record — that the trier
of fact resolved any such conflicts in favor of the prosecution, and must
defer to that resolution.”).
                            JUAN H. v. ALLEN                         6065
and tried to “stare [him] down.” In response, on March 10,
1999, Magdelano told Juan H. that gang signs were unwel-
come, punched him in the face and knocked him to the
ground. Later, Magdelano, Ramirez, and two others spoke to
Merendon and Juan H.’s father about avoiding problems.

   On March 24, 1999, Juan H. and his family were at home
when, at approximately 9:00 pm, an unknown person or per-
sons fired at least two shots at their trailer. The Salinas police
responded to the incident, but made no arrest. About one-and-
a-half hours later, Magdelano and Ramirez were walking
through the trailer park and saw Juan H., Merendon and their
family standing outside.2 Juan H. and Merendon ran out of
Magdelano’s sight into the trailer park. Merendon reappeared
from between two trailers and approached Magdelano and
Ramirez. Juan H. followed his brother and stood behind him.
Merendon asked Magdelano and Ramirez if they “were the
ones that shot up his pad.” Ramirez said that he did not know
what Merendon was talking about. Merendon then pulled a
shotgun from his side or the front of his pants, and shot Ramirez.3
Ramirez died from his wounds. Magdelano fell to the ground
and heard a second shot but was not hit. During the shooting,
Juan H. did not say anything, make any gestures, or otherwise
encourage Merendon.4 Merendon ran to his car and drove
  2
     Much of the factual detail about the shooting incident is derived from
Magdelano’s state court trial testimony.
   3
     Magdelano testified that he did not see the gun until Merendon shot
Ramirez, but that Merendon had the gun at his side, and that Juan H. could
have seen it from where he was standing. Salinas Police Department
Detective Joseph Gunter testified that he and Detective Gerry Davis inter-
viewed Magdelano at the time of the shooting and that Magdelano then
told the officers that Merendon took the gun from down the front of his
pants. Davis testified regarding the same interview that Magdelano said
that Merendon took the gun from his side.
   4
     Magdelano’s testimony, which was the only evidence on this point,
was as follows:
      Q:   Juan didn’t say anything, did he?
6066                      JUAN H. v. ALLEN
away in flight. Juan H. ran home to his family’s trailer. The
shooting incident lasted only about two seconds, but took the
life of Ramirez, led to the flight of Merendon, and ultimately
resulted in the conviction and incarceration of Juan H.

   Ricardo Rubio testified that Merendon came to his house
alone on the night of the shooting with a 36-inch long shot-
gun, and that Merendon said that he had shot one person and
fired at another. Merendon described the incident using the
first-person singular and did not mention that Juan H. was
with him. In addition, Billy M., a thirteen-year-old neighbor
of Juan H. and Merendon, testified that he ran outside of his
trailer shortly after Ramirez was shot and saw Ramirez lying
on the ground. According to Billy M.’s testimony, Juan H.
was outside with his family, pointed his fingers in the fashion
of a gun and said to Billy M., “You better watch it.” Although
Billy M. testified that he told this to his vice-principal, John
Gutierrez, Gutierrez testified that Billy M. never mentioned
this incident while discussing the shooting.

  Police arrived shortly after the shooting of Ramirez, and
saw a hostile crowd surrounding Juan H. and his family as

   A:   No.
   Q:   Didn’t throw any gang signs?
   A:   No.
   Q:   Didn’t make any gestures?
   A:   No.
   Q:   Didn’t flash any weapons?
   A:   No.
   Q:   Didn’t stick his hand down his pants like he had a weapon
        in his waistband or pockets or anything like that?
   A:   No.
   Q:   Just standing there a little bit behind his brother?
   A:   Yeah.
                       JUAN H. v. ALLEN                      6067
they attempted to back out of their driveway in their minivan.
The police intervened, detaining Juan H. and his family at
their trailer. Detective Gunter interviewed Juan H. that eve-
ning, and the minor told Gunter that he was in his trailer with
his family when the shooting occurred.

  The next day, Gunter and Salinas Police Department Offi-
cer Jerry Jones conducted a custodial interrogation of Juan H.
At the outset of this interrogation, Gunter told Juan H.:

    Okay. But, you know, since you’re here and we’re
    not at your house, there’s something I have to do
    before we go back over what you told me last night,
    okay? You know, and that’s the law, so I don’t want
    to violate the law. Remember I told you I worry
    about things like that. Now, I want to remind you
    you have the right to remain silent. Anything you say
    can and will be used against you in a court of law.
    You have the right to a lawyer and have him present
    with you while you’re being questioned. If you can-
    not afford to hire a lawyer we’ll appoint one to rep-
    resent you. Do you understand those, Juan?

   Juan H. indicated that he understood his rights. Gunter
asked Juan H. questions about his previous involvement with
the criminal justice system, and then Gunter said, “Now you
don’t mind talking to me about what you told me last night,
am I right, about what happened?” Juan H. indicated that he
did not mind and proceeded to answer questions about the
shootings. Several minutes later, Juan H. asked, “I could get
a, like, lawyer right now if I want?” Gunter replied, “Yes, if
that’s what you decided you wanted.” Juan H. then responded
that he did not want an attorney.

  The interrogation continued. Gunter said:

      And then let’s say I do arrest you. And if the judge
    looks at what I have to say. What do you think he’s
6068                  JUAN H. v. ALLEN
    going to say if I say, “Juan came in to me and he said
    — told me this story that wasn’t the whole truth.” Or
    if I can go to the judge and say, “Juan came in here
    and he told me everything that was true. He didn’t
    pull any punches. Something bad happened to his
    family, and they had to take care of business.” Or is
    the Judge going to look at this and say, “He lied.
    Don’t like people who lie. But I like people who tell
    the truth, because true people we can help and work
    with.” Don’t you agree with that?

    ....

       That’s not what happened, Juan. You and your
    brother were out there when those guys came across
    the street . . . . And then your brother shot the shot-
    gun. Probably shocked you a lot because you proba-
    bly didn’t expect him to shoot anybody. Because you
    guys were out there making sure nobody came back
    and shot your family, and I understand that. Because
    I would have been out there. If it would have been
    my house I would have been out there waiting for
    them . . . . Nobody has a problem with people taking
    care of their family.

    Jones added:

       Juan, I think what Joe’s trying to say is we’re not
    looking to make more out of this than there actually
    is, okay? And we don’t think that, you know, that
    you guys were out there looking for trouble. We
    think that you guys were out there trying to take care
    of your family. And if that’s the way — I mean, you
    know, taking care of your family and looking for
    trouble, I mean nobody can blame you for that,
    okay?

    ....
                            JUAN H. v. ALLEN                           6069
        So we’re not looking to make this out like it’s a
      huge deal, because we know — we know that you
      guys were out there and you were looking out for
      your family, which is no different probably than any
      one of us would have done.

Gunter then told Juan H., “Everybody would do that. Most
good people will do that, okay?”

   Despite the officers’ attempts to sway him, Juan H. contin-
ued to maintain that he was inside his trailer with his family
when Merendon shot Ramirez and attempted to shoot Magde-
lano.5 Juan H. then invoked his right to counsel by stating:

      I want a . . . I want a . . . somebody right here . . . .
      Like you guys said if I need a lawyer or something
      or I can’t afford one you guys will provide one for
      me or something like that . . . . Well, I want a law-
      yer. [I am telling you] that I need a lawyer or some-
      thing . . . I need a lawyer. I need a lawyer or
      something.

Even after Juan H. repeatedly invoked his right to counsel,
Gunter and Jones continued to interrogate him regarding the
crimes and the whereabouts of Merendon. After several fur-
ther minutes of interrogation, Gunter left the room, and Juan
H. inquired, “Did [Gunter] go to get my lawyer for me?”
Jones replied, “Well, your lawyer is not going to come here,”
and continued with the questioning. In accordance with
Miranda v. Arizona, the state trial court suppressed those por-
tions of the interrogation that followed Juan H.’s demand for
counsel, and we do not consider this suppressed evidence,
  5
    Gunter testified that Juan H. “told [him] that, yes, in fact, he had been
outside of the trailer at the time of the shooting.” As the California Court
of Appeal recognized, “the tape provides little, if any, support for such a
view.” Gunter also testified that Juan H. made this admission twice, a
statement clearly contradicted by the videotape.
6070                       JUAN H. v. ALLEN
which, in any event, would have added little or nothing to the
case against Juan H. See 384 U.S. at 473-74.

  The police failed to apprehend Merendon, and instead
charged Juan H. with first-degree murder and attempted first-
degree murder under a theory of aiding and abetting. More
specifically, the charges against Juan H. alleged that he did
“willfully, unlawfully and with malice aforethought murder,
LUIS ALEJANDRO RAMIREZ” in violation of California
Penal Code section 187, and did “willfully, unlawfully and
with malice aforethought attempt to murder, SYLVESTER
MAGDALENO [sic]” in violation of California Penal Code
sections 664 and 187.

  The videotaped interrogation was admitted into evidence
over the objection of trial counsel that Juan H.’s statements
were obtained in violation of Miranda. Trial counsel did not
object on the basis that the statements were involuntary or
coerced in violation of the Fifth Amendment.

   Juan H. filed a motion in state court to dismiss the charges
on the ground that there was insufficient evidence to sustain
the delinquency petition. The motion was denied, and on May
21, 1999, the Monterey Juvenile Court found Juan H. culpable
of the first-degree murder of Luis Ramirez and the attempted
first-degree murder of Sylvester Magdelano. Juan H. was
committed to the California Youth Authority for a sentence of
34 years and 8 months to life in prison.6

   Juan H. appealed his conviction to the California Court of
Appeal. The Court of Appeal affirmed in a reasoned opinion
holding that evidence of motive, conduct, common flight and
false alibi supported the delinquency petition. The California
  6
    In California, juvenile offenders who remain in custody into adulthood
are physically transferred into the California Department of Corrections
system at age 21, Cal. Welf. & Inst. Code § 1802, and legally transferred
at age 25, id. at § 1769(b).
                           JUAN H. v. ALLEN                          6071
Supreme Court affirmed without opinion. Juan H. then filed
a petition for a state writ of habeas corpus, and the California
Supreme Court denied the writ. Having exhausted his state-
court remedies, Juan H. petitioned for a federal writ of habeas
corpus in the United States District Court for the Northern
District of California. The district court denied the petition,
and Juan H. appeals this ruling.

                                    II

   In assessing this appeal, it is necessary to start with a recog-
nition of the deeply significant fact that Juan H. is a state pris-
oner and we are a federal court. With this in mind, we turn to
the demanding standards governing and restricting the per-
missible grounds for the grant of a federal writ of habeas cor-
pus in a case involving a state court criminal conviction under
28 U.S.C. § 2254.7

   [1] Habeas corpus is an “extraordinary remedy” available
only to those “persons whom society has grievously wronged
and for whom belated liberation is little enough compensa-
tion.” Brecht v. Abrahamson, 507 U.S. 619, 633-34 (1993)
(quoting Fay v. Noia, 372 U.S. 391, 440-41 (1963), abrogated
on other grounds by Coleman v. Thompson, 501 U.S. 722
(1991)). Because Juan H. filed his habeas petition after April
24, 1996, the provisions of the Anti-Terrorism and Effective
Death Penalty Act (AEDPA) govern this case and pose spe-
cial burdens. Chein v. Shumsky, 373 F.3d 978, 983 (9th Cir.
2004) (en banc). Under AEDPA, when reviewing a state
criminal conviction, we may grant a writ of habeas corpus
only if a state court proceeding “(1) resulted in a decision that
  7
    We review de novo a district court decision to deny a writ of habeas
corpus. Riley v. Payne, 352 F.3d 1313, 1317 (9th Cir. 2003). Although we
normally review for clear error any factual findings of the district court,
id., in this case the district court made no independent factual findings,
and so we review the state court findings under the deferential standards
of AEDPA, discussed below.
6072                        JUAN H. v. ALLEN
was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme
Court of the United States; or (2) resulted in a decision that
was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.”
28 U.S.C. § 2254(d).

    [2] Under § 2254(d)(1), a state court decision is “contrary
to” clearly established Supreme Court precedent “if the state
court applies a rule that contradicts the governing law set
forth” in Supreme Court cases or “if the state court confronts
a set of facts that are materially indistinguishable from” a
Supreme Court decision but “nevertheless arrives at a result
different from” that precedent. Williams v. Taylor, 529 U.S.
362, 405-06 (2000). A state court decision is an unreasonable
application of clearly established Federal law if “the state
court identifies the correct governing legal principle” from a
Supreme Court decision “but unreasonably applies that princi-
ple to the facts of the prisoner’s case.” Id. at 413. In consider-
ing whether a state court has unreasonably applied Supreme
Court precedent, “a federal habeas court may not issue the
writ simply because that court concludes in its independent
judgment that the relevant state-court decision applied clearly
established federal law erroneously or incorrectly. Rather, that
application must also be unreasonable.” Id. at 411; see also
Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003) (holding that
it is not enough that a federal habeas court is left with a “firm
conviction” that a state court violated the Constitution and
that the state court determination must also be objectively
unreasonable); Bell v. Cone, 535 U.S. 685, 694 (2002). In
conducting habeas review, we “presum[e] that state courts
know and follow the law.” Woodford v. Visciotti, 537 U.S. 19,
24 (2002) (per curiam).8
  8
   Aside from determining whether a state court has unreasonably applied
a provision of federal law or the Constitution, under § 2254(d)(2), a fed-
eral court may also grant a writ of habeas corpus if a material factual find-
ing of the state court reflects “an unreasonable determination of the facts
                            JUAN H. v. ALLEN                           6073
   We apply these principles to the habeas claims Juan H.
brings before our court.

                                    III

  Juan H. first argues that his conviction resulted from the
admission of a confession obtained in violation of Miranda v.
Arizona, 384 U.S. 436.

  In Miranda, the Supreme Court established the widely rec-
ognized rule that, during a custodial interrogation, an accused:

     . . . must be warned prior to any questioning that he
     has the right to remain silent, that anything he says
     can be used against him in a court of law, that he has
     the right to the presence of an attorney, and that if he
     cannot afford an attorney one will be appointed for
     him prior to any questioning if he so desires.

Id. at 478-79. The requirements of Miranda, as much or more
than any other rule of constitutional criminal procedure, are
“clearly established” federal law within the meaning of
AEDPA. 28 U.S.C. § 2254(d); Dickerson v. United States,
530 U.S. 428, 443 (2000) (“Miranda has become embedded
in routine police practice to the point where the warnings have
become part of our national culture.”).

   [3] Although an accused must affirmatively waive the
Miranda rights before custodial interrogation by law enforce-
ment officers, Miranda, 384 U.S. at 474-75, such a waiver
need not be express so long as the totality of the circum-
stances indicates that the waiver was knowing and voluntary,

in light of the evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d)(2). In making this inquiry, we must presume that any state court
factual finding is correct, and the petitioner has the burden of proving oth-
erwise by clear and convincing evidence. Id. at § 2254(e)(1); Wiggins v.
Smith, 539 U.S. 510, 528 (2003).
6074                       JUAN H. v. ALLEN
North Carolina v. Butler, 441 U.S. 369, 373 (1979) (“The
question is not one of form, but rather whether the defendant
in fact knowingly and voluntarily waived the rights delineated
in the Miranda case.”). The totality-of-the-circumstances test
applies to the interrogation of juveniles and “includes evalua-
tion of the juvenile’s age, experience, education, background,
and intelligence, and . . . whether he has the capacity to under-
stand the warnings given him, the nature of his Fifth Amend-
ment rights, and the consequences of waiving those rights.”
Fare v. Michael C., 442 U.S. 707, 725 (1979).

   The California Court of Appeal cited to and discussed
Miranda and Butler in its last reasoned decision and correctly
identified the legal principles clearly established by these pre-
cedents. We therefore ask whether the state court unreason-
ably applied these principles to the facts of this case.
Williams, 529 U.S. at 413.9

   [4] Here, because we have a videotape of the challenged
interrogation, there is no mystery about any communications
that related to Miranda’s requirements. The videotape of the
custodial interrogation Gunter and Jones conducted with Juan
H. reflects that the minor was explicitly informed of his
Miranda rights, and apparently understood and waived these
rights at the outset of the interrogation, although he later
invoked his right to counsel. Before beginning questioning,
Gunter told Juan H.:

      Okay. But, you know, since you’re here and we’re
      not at your house, there’s something I have to do
  9
     Even if we were to conclude that the videotape was admitted in viola-
tion of Miranda, a writ of habeas corpus would be warranted only if the
error “had substantial and injurious effect or influence in determining the
. . . verdict.” Brecht, 507 U.S. at 637 (quoting Kotteakos v. United States,
328 U.S. 750, 776 (1946)); Penry v. Johnson, 532 U.S. 782, 795 (2001).
We have no occasion to undertake a harmless-error inquiry here because
we conclude below that the state court was not objectively unreasonable
in determining that there was no Miranda violation.
                       JUAN H. v. ALLEN                     6075
    before we go back over what you told me last night,
    okay? You know, and that’s the law, so I don’t want
    to violate the law. Remember I told you I worry
    about things like that. Now, I want to remind you
    you have the right to remain silent. Anything you say
    can and will be used against you in a court of law.
    You have the right to a lawyer and have him present
    with you while you’re being questioned. If you can-
    not afford to hire a lawyer we’ll appoint one to rep-
    resent you. Do you understand those, Juan?

This statement in its material elements closely tracks the lan-
guage of Miranda. Cf. 384 U.S. at 478-79. Juan H. neverthe-
less challenges the opening sentences: “But, you know, since
you’re here and we’re not at your house, there’s something I
have to do before we go back over what you told me last
night, okay? You know, and that’s the law, so I don’t want to
violate the law.” Juan H. contends that these sentences down-
played the import of the Miranda warnings, and thus vitiated
their efficacy. We disagree. This language did not convey that
the Miranda warnings were unimportant. On the contrary, it
indicated that the warnings had serious legal meaning and that
the policeman acknowledged that the setting was custodial.
Also, subsequent events during the interrogation support a
conclusion that Juan H. understood the importance of his
Miranda rights. When Juan H. finally invoked his right to
counsel, he referred back to the warnings, stating, “Like you
guys said if I need a lawyer or something or I can’t afford one
you guys will provide one for me or something like that . . .
Well, I want a lawyer.” This subsequent demand for counsel
by Juan H. and the completeness of the warnings given by
Gunter demonstrate that Juan H. was informed of and under-
stood the content and importance of his Miranda rights.

  [5] Juan H. also effectively waived his Miranda rights.
Shortly after giving Juan H. the Miranda warnings, Gunter
asked him, “Now you don’t mind talking to me about what
you told me last night, am I right, about what happened?”
6076                         JUAN H. v. ALLEN
Juan H. indicated that he was willing to talk and proceeded to
answer questions about the events of March 24, 1999. In addi-
tion, Juan H. later inquired, “I could get a, like, lawyer right
now if I want?” When Gunter replied, “Yes, if that’s what you
decided you wanted,” Juan H. again indicated that he did not
want the assistance of counsel. The state court was not unrea-
sonable in holding that Juan H.’s responses constituted a valid
waiver of his Miranda rights. See Butler, 441 U.S. at 373.

   In summary, the totality of the circumstances shown in the
state court record indicates that the state court was not objec-
tively unreasonable in concluding that Juan H. was apprised
of his Miranda rights, that he actually understood those rights,
and that he validly waived them for the portions of the inter-
rogation admitted into evidence. See Fare, 442 U.S. at 725-26.10

                                     IV

   Juan H. next contends that his conviction was obtained
through the use of coerced or involuntary statements in viola-
tion of the Fifth Amendment. Because his trial attorney did
not object to the admission of the statements on the basis of
voluntariness, Juan H. frames his coercion claim by arguing
that failure to raise this objection constituted ineffective assis-
tance of counsel within the meaning of the Sixth Amendment
and Strickland v. Washington, 466 U.S. 668 (1984).

   “An ineffective assistance claim has two components: A
  10
     Juan H. further contends that the state court erred in treating the ques-
tion of waiver as a factual, rather than a legal, question in violation of Mil-
ler v. Fenton, 474 U.S. 104, 112 (1985). The holding of Miller — a case
governing the standards federal courts should use in adjudicating claims
of coerced or involuntary confessions when sitting in habeas — is inappli-
cable here. Federal courts are not in the business of mandating how state
courts decide the cases on their dockets, so long as the results are not
unreasonable and the methods employed conform to the broad require-
ments of due process. See Patterson v. New York, 432 U.S. 197, 201-02
(1977).
                       JUAN H. v. ALLEN                     6077
petitioner must show that counsel’s performance was defi-
cient, and that the deficiency prejudiced the defense.” Wig-
gins, 539 U.S. at 521. In evaluating whether the performance
of counsel was deficient in a constitutional sense the relevant
question is whether “counsel’s representation fell below an
objective standard of reasonableness.” Strickland, 466 U.S. at
688. In considering prejudice, the appropriate inquiry is
whether “there is a reasonable probability that, but for coun-
sel’s unprofessional errors, the result of the proceeding would
have been different.” Id. at 694. The California Court of
Appeal cited to Strickland and its holding in rejecting Juan
H.’s ineffective assistance of counsel claim. We therefore
consider whether the state court unreasonably applied the
principles of Strickland. Williams, 529 U.S. at 413.

   [6] Here, the merits of the coercion claim control the reso-
lution of the Strickland claim because trial counsel cannot
have been ineffective for failing to raise a meritless objection.
Under the Fifth Amendment, a confession is coerced or invol-
untary if “the defendant’s will was overborne at the time he
confessed.” Lynumn v. Illinois, 372 U.S. 528, 534 (1963). A
totality-of-the-circumstances test applies in determining
whether the will of an accused was “overborne.” Schneckloth
v. Bustamonte, 412 U.S. 218, 226 (1973). Coercion can be
mental or physical, but to render a statement involuntary,
coercion must exist to such a degree that the statement is not
“the product of an essentially free and unconstrained choice
by its maker.” Schneckloth, 412 U.S. at 225 (quoting Culombe
v. Connecticut, 367 U.S. 568, 602 (1961)); see also Blackburn
v. Alabama, 361 U.S. 199, 206 (1960). It is not enough, even
in the case of a juvenile, that the police “indicate that a coop-
erative attitude would be to [the] benefit” of an accused unless
such remarks rise to the level of being “threatening or coer-
cive.” Fare, 442 U.S. at 727.

   [7] We have carefully reviewed the videotape of Gunter
and Davis interrogating Juan H. Notwithstanding Gunter’s
testimony to the contrary, we agree with the California Court
6078                        JUAN H. v. ALLEN
of Appeal that Juan H. never “confessed” in any common
sense of the word. Although Jones and Gunter misrepresented
the serious potential legal consequences Juan H. would face
were he to admit involvement in Merendon’s crimes, Juan H.
stood his ground. The minor remained in control of his
responses during the interrogation, and the videotape contains
nothing that would indicate that his will was “overborne.” See
Lynumn, 372 U.S. at 534. Perhaps more importantly, even if
Juan H. had confessed after police trickery, the interrogators
did not use coercive means sufficient to render Juan H.’s
statements involuntary. See Fare, 442 U.S. at 727. Any objec-
tion to the admission of the videotape on the basis of coercion
would properly have been overruled. The California Court of
Appeal was not objectively unreasonable in holding that the
performance of counsel did not fall below an “objective stan-
dard of reasonableness” on account of not raising this merit-
less objection. See Strickland, 466 U.S. at 688.11

                                     V

   Juan H. finally argues that the state court decision sustain-
ing his juvenile delinquency petition violated his Fourteenth
Amendment due process right to be convicted by evidence
that proves his guilt beyond a reasonable doubt.

   [8] As a matter of federal constitutional law, “the Due Pro-
   11
      Although we have no occasion to consider prejudice, we note the fun-
damental error in the state’s argument that the videotape was “exculpato-
ry” because it “discredited” Gunter’s false testimony, introduced by the
prosecution as part of its case-in-chief, that Juan H. twice admitted being
outside with Merendon. If the prosecution has secured a conviction
through use of a truly involuntary or coerced statement, the state may not
render this error “harmless” or demonstrate lack of prejudice by introduc-
ing false evidence at trial and later maintaining that the accused’s involun-
tary statements “discredited” this offer of proof. See Arizona v.
Fulminante, 499 U.S. 279, 310 (1991); Miranda, 384 U.S. at 476-77;
Napue v. Illinois, 360 U.S. 264, 269 (1959). The state’s suggestion to the
contrary is devoid of merit.
                              JUAN H. v. ALLEN                          6079
cess Clause protects the accused against conviction except
upon proof beyond a reasonable doubt of every fact necessary
to constitute the crime with which he is charged.” In re Win-
ship, 397 U.S. 358, 364 (1970); see also Herrera v. Collins,
506 U.S. 390, 402 (1993) (noting that “a conviction based on
evidence that fails to meet the Winship standard” is an “inde-
pendent constitutional violation”). A petitioner for a federal
writ of habeas corpus faces a heavy burden when challenging
the sufficiency of the evidence used to obtain a state convic-
tion on federal due process grounds. In Jackson v. Virginia,
the Supreme Court held that “the relevant question is whether,
after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
443 U.S. at 319.

                                       A

   After AEDPA, we apply the standards of Jackson with an
additional layer of deference. 28 U.S.C. § 2254(d). In this
case, the California Court of Appeal neither applied a stan-
dard fundamentally at odds with Supreme Court precedent nor
reached a different result on materially indistinguishable facts.12
  12
     In its last reasoned decision, the California Court of Appeal used the
following standard in reviewing the claim based upon sufficiency of the
evidence:
       In reviewing the denial of a motion to dismiss, we apply the sub-
       stantial evidence test, under which we view the record in the light
       most favorable to the court’s order and presume in support
       thereof the existence of every fact that may reasonably be
       deduced from the evidence. (In re Man J. (1983) 149 Cal. App. 3d
475, 482; see People v. Johnson (1980) 26 Cal. 3d 557, 576.)
       “Accordingly, we may not set aside the trial court’s denial of the
       motion on the ground of the insufficiency of the evidence unless
       it clearly appears that upon no hypothesis whatsoever is there suf-
       ficient substantial evidence to support the conclusion reached by
       the court below.” (People v. Wong (1973) 35 Cal. App. 3d 812,
       828.)
6080                       JUAN H. v. ALLEN
Thus, we agree with our sister circuits who have addressed
the issue that we must ask whether the decision of the Califor-
nia Court of Appeal reflected an “unreasonable application
of” Jackson and Winship to the facts of this case. See 28
U.S.C. § 2254(d)(1); Torres v. Mullin, 317 F.3d 1145, 1163
(10th Cir. 2003) (Henry, J., concurring in part and dissenting
in part); Ponnapula v. Spitzer, 297 F.3d 172, 179 (2d Cir.
2002); Sanford v. Yukins, 288 F.3d 855, 863 (6th Cir. 2002);
Piaskowski v. Bett, 256 F.3d 687, 691 (7th Cir. 2001);
Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001).13

                                    B

   In conducting our inquiry, we are mindful of “the deference
owed to the trier of fact and, correspondingly, the sharply lim-
ited nature of constitutional sufficiency review.” Wright v.
West, 505 U.S. 277, 296-97 (1992) (plurality opinion); cf.
Yarborough v. Alvarado, 124 S. Ct. 2140, 2149 (2004); Her-
rera, 506 U.S. at 400; Engle v. Isaac, 456 U.S. 107, 128
(1982) (“The States possess primary authority for defining
and enforcing the criminal law.”). Our deference, however, is
not without limit. Miller-El v. Cockrell, 537 U.S. 322, 340
(2003) (“Even in the context of federal habeas, deference does
not imply abandonment or abdication of judicial review.”).

Although the California Court of Appeal decision does not cite to the rele-
vant federal case law in reaching its decision regarding sufficiency of the
evidence, such a citation is not required “so long as neither the reasoning
nor the result of the state-court decision contradicts” Supreme Court pre-
cedent. Early v. Packer, 537 U.S. 3, 8 (2003) (per curiam). Accordingly,
the question for us remains whether the state court in substance made an
objectively unreasonable application of the Winship and Jackson standards
for sufficiency of the evidence.
   13
      We note that this Circuit has not yet decided what standard applies to
sufficiency of the evidence challenges under AEDPA. See Chein, 373 F.3d
at 983; Bruce v. Terhune, 376 F.3d 950, 956-57 (9th Cir. 2004) (per
curiam). We conclude that the Supreme Court’s analysis of AEDPA in
Williams compels the conclusion that the state court’s application of the
Jackson standard must be “objectively unreasonable.” 529 U.S. at 409.
                       JUAN H. v. ALLEN                    6081
   In recent years, the Supreme Court has held that a writ of
habeas corpus based upon a claim of insufficient evidence
was warranted when the state had presented no evidence that
a defendant lacked a permit to operate a hazardous waste
facility, a material element of the criminal offense. Fiore v.
White, 531 U.S. 225, 226-29 (2001) (per curiam). In our Cir-
cuit, we have held that a writ of habeas corpus should have
been granted to a petitioner who demonstrated that no reason-
able jury could have found that false statements given under
oath were material to an underlying court case, an element
essential to sustaining his conviction for perjury. Chein, 373
F.3d at 993. More closely akin to the instant case, in Pias-
kowski v. Bett, the Seventh Circuit affirmed the grant of a writ
of habeas corpus to a petitioner who had been convicted of
first-degree murder under a conspiracy theory based upon evi-
dence of alleged motive, statements implying knowledge of
the murder, and the testimony of two witnesses that, if taken
as true, placed the petitioner at the scene of both the murder
and an earlier assault of the victim. 256 F.3d at 691-93.
Although circuit decisions may be pertinent to the extent that
they illuminate the meaning and application of Supreme Court
precedents, Casey v. Moore, 386 F.3d 896, 907 (9th Cir.
2004), only “clearly established Federal law, as determined by
the Supreme Court of the United States” can be the basis for
relief under AEDPA, 28 U.S.C. § 2254(d). Campbell v. Rice,
No. 99-17311, slip op. 5443, 5450 (9th Cir. May 20, 2005)
(en banc).

   [9] Although our sufficiency of the evidence review is
grounded in the Fourteenth Amendment, we undertake the
inquiry with reference to the elements of the criminal offense
as set forth by state law. Jackson, 443 U.S. at 324 n.16. Juan
H. was found culpable of the first-degree murder of Luis
Ramirez and the attempted first-degree murder of Sylvester
Magdelano, in violation of California Penal Code sections
664 and 187, under a theory of aiding and abetting. Both par-
ties agree that under California law “a person aids and abets
the commission of a crime when he or she, acting with (1)
6082                   JUAN H. v. ALLEN
knowledge of the unlawful purpose of the perpetrator, and (2)
the intent or purpose of committing, encouraging, or facilitat-
ing the commission of the offense, (3) by act or advice aids,
promotes, encourages or instigates, the commission of the
crime.” People v. Beeman, 674 P.2d 1318, 1326 (Cal. 1984).

   [10] An aider and abettor must share in the principal’s
criminal purpose or intent. Id. at 1323-27; see also People v.
Campbell, 30 Cal. Rptr. 2d 525, 529 (Cal. Ct. App. 1994)
(“[I]n general neither presence at the scene of a crime nor
knowledge of, but failure to prevent it, is sufficient to estab-
lish aiding and abetting its commission.”). The prosecution
must establish intent with respect to the specific offense the
defendant is alleged to have aided and abetted; intent may not
be established based upon “the . . . generalized belief that the
defendant intended to assist and/or encourage unspecified
‘nefarious conduct.’ ” People v. Prettyman, 926 P.2d 1013,
1024-25 (Cal. 1996); see also People v. Hickles, 66 Cal. Rptr.
2d 86, 93-94 (Cal. Ct. App. 1997) (stating that aiding and
abetting liability for murder does not attach when a defendant
knew only of an assault without a deadly weapon or knew
only of a planned argument, but not a planned assault).

   Comparing these elements to the evidence in this case,
viewed in the light most favorable to the prosecution, and all
reasonable inferences that may be drawn from this evidence,
we conclude that no “rational trier of fact could have found
the essential elements of the crime beyond a reasonable
doubt.” Jackson, 443 U.S. at 319. To survive a due process
challenge here, the record of conviction must reflect sufficient
evidence to allow any reasonable factfinder to conclude that
Juan H.: 1) knew that Merendon planned to commit, with
malice aforethought, the willful, deliberate, and premeditated
murders of Ramirez and Magdelano, see Cal. Penal Code
§§ 187, 189; 2) specifically intended to encourage or facilitate
Merendon’s unlawful conduct; and 3) affirmatively acted in
a manner so as to aid, promote, encourage or instigate the
murders. See Beeman, 674 P.2d at 1326; see also Patterson,
                       JUAN H. v. ALLEN                     6083
432 U.S. at 215 (“[A] State must prove every ingredient of an
offense beyond a reasonable doubt . . .”).

   In affirming the conviction of Juan H., the California Court
of Appeal discussed evidence of motive, conduct, flight and
false alibi. With respect to motive, the California Court of
Appeal noted that Juan H. had made gang gestures towards
Magdelano months before the shooting and that Magdelano
had punched Juan H. on one prior occasion. The court further
determined that “Felix and the minor suspected Magdelano
and Luis of shooting into their trailer.” Turning to the offense
conduct, the California Court of Appeal interpreted the record
to reflect that:

    [T]he minor and Felix were together outside the
    trailer, and, upon seeing Magdelano and Luis, they
    both ran to a hiding place, where Felix retrieved a
    36-inch shotgun. As Magdelano and Luis
    approached, the minor and Felix emerged together
    from hiding and confronted them. The minor stood
    somewhat behind Felix, in a position to see and pro-
    vide back-up support. Felix did the talking and
    accused Magdelano and Luis of shooting at their
    trailer. Immediately after Luis responded, Felix shot
    him. Magdelano ran but fell and then heard a second
    shot.

Finally, the California Court of Appeal determined that Juan
H. manifested consciousness of guilt because “[h]e and Felix
fled together toward their trailer, and a short time later police
intercepted the minor trying to leave the area with his family”
and “when questioned by the police, the minor gave a false
alibi: He was in the trailer and not present during the shoot-
ing.” The California Court of Appeal concluded that, “the evi-
dence of motive and consciousness of guilt is insufficient
standing alone to prove the minor’s culpability. However,
when this evidence is considered together with his conduct
6084                   JUAN H. v. ALLEN
and evidence of flight, we find ample basis to support a find-
ing of culpability beyond a reasonable doubt.”

   [11] The California Court of Appeal decision affirming the
conviction of Juan H. was an unreasonable application of the
Fourteenth Amendment requirement that the prosecution pre-
sent evidence sufficient to prove every element of a crime
beyond a reasonable doubt. See 28 U.S.C. § 2254(d)(1); In re
Winship, 397 U.S. at 365-68; Jackson, 443 U.S. at 319. The
record contains manifestly insufficient evidence to support the
necessary conclusions that Juan H. knew that Merendon
planned to commit the first-degree murders of Ramirez and
Magdelano, and that Juan H. acted in a way intended to
encourage or facilitate these killings. Viewed in a light most
favorable to the prosecution, the circumstantial evidence in
this case does not permit any reasonable factfinder to sustain
the delinquency petition of Juan H. on the charges of aiding
and abetting first-degree murder and attempted first-degree
murder, as those crimes are defined by California law.

   [12] As an initial matter, the trial record does not support
a conclusion that Juan H. left the murder scene in common
“flight” with Merendon. The undisputed evidence shows that
Merendon ran to his car and drove to the home of Rubio,
while Juan H. ran home to his family’s trailer and was located
there when the police arrived. No reasonable trier of fact
could find evidence of criminal culpability in the decision of
a teenager to run home from the scene of a shooting, regard-
less of whether the home was in the same general direction as
the car of a fleeing suspect. Likewise, any rational factfinder
would find little or no evidence of guilt in the fact that Juan
H. attempted, along with the rest of his family, to leave his
home as it was being surrounded by an angry mob of neigh-
bors.

  [13] With respect to the evidence of the false alibi, the
determination of the California Court of Appeal that the
untrue statements Juan H. made to the police reflected con-
                       JUAN H. v. ALLEN                    6085
sciousness of guilt is bare conjecture. Juan H. might have
made a false statement to law enforcement for any number of
reasons, especially given that any statements he made as a
witness would likely be used to prosecute his older brother,
a member of his immediate family. Although we must draw
all reasonable inferences in favor of the prosecution, a “rea-
sonable” inference is one that is supported by a chain of logic,
rather than, as in this case, mere speculation dressed up in the
guise of evidence.

   [14] With respect to motive, the record contains very little
evidence that would allow a reasonable factfinder to infer that
“the minor suspected Magdelano and Luis of shooting into
their trailer.” Although there was ample evidence that Meren-
don held this opinion, the prosecution was required to prove
its case with respect to Juan H., and the determination that
Juan H. believed that Magdelano and Ramirez had shot at his
house was, again, unsupported speculation. The primary evi-
dence of motive was that Juan H. made gang gestures at Mag-
delano during the months before the shootings and that
Magdelano had once punched Juan H. in the head and
knocked him to the ground. Although these events provide
evidence that there may have been interpersonal tensions
between Magdelano and Juan H., they do not create a suffi-
ciently strong inference of motive to allow a reasonable trier
of fact to conclude beyond a reasonable doubt that Juan H.
had reason to aid and abet first-degree murder.

   [15] Finally, with respect to the alleged offense conduct,
the record reflects no direct evidence that Juan H. had any
idea that Merendon planned to assault or murder Magdelano
and Ramirez. Further, the circumstantial evidence presented
does no more than establish that a rational trier of fact could
conclude that Juan H. knew his brother was armed and ready
to confront Magdelano and Ramirez if the family and home
of Juan H. were again threatened. That Juan H. stood behind
his older brother after the family home had been attacked,
even if he knew his brother was armed, does not permit the
6086                        JUAN H. v. ALLEN
rational inference that he knew his brother would, without
provocation, assault or murder the victims.14

   It is not enough for the prosecution to demonstrate that
Juan H. knew that some criminal activity was afoot on the
night of March 24, 1999 or that Merendon planned to con-
front Ramirez and Magdelano while holding a firearm.
Rather, the element of knowledge must be proven with
respect to first-degree murder and attempted first-degree mur-
der, the specific crimes Juan H. was alleged to have aided and
abetted. See Beeman, 674 P.2d at 1326. Even if we were to
assume the element of knowledge, the record does not reflect
  14
     Both parties cite numerous California cases for us and argue that their
facts and holdings govern the disposition of this habeas petition. See, e.g.,
People v. Laster, 61 Cal. Rptr. 2d 680 (Cal. Ct. App. 1997) (holding that
the jury could conclude that defendant aided and abetted murder if it had
concluded that defendant aided and abetted in the target offense of dis-
charging a firearm from a motor vehicle because defendant could have
foreseen murder under the circumstances); Campbell, 30 Cal. Rptr. 2d 525
(holding that presence at scene of crime when defendant knew of victims’
isolation, concerted action that continued during the robbery, and post-
offense conduct in furtherance of the crime was sufficient evidence); Peo-
ple v. Chagolla, 193 Cal. Rptr. 711 (Cal. Ct. App. 1983) (holding that
there was sufficient evidence that defendant who rode with principal,
shouted gang slogans at victims and fled with principal aided and abetted
murder); People v. Moore, 260 P.2d 1011, 1013-14 (Cal. Ct. App. 1953)
(holding that a person who “was in the position of a lookout[,] . . . was
in the company of the other defendants before the crime was committed,
remained with them during the robbery, fled with them from the [crime
scene], and when arrested in company with the others had the knife and
stolen bills in his possession” aided and abetted the crime). These ques-
tions of California law, however, have been fully litigated on direct and
habeas review in the California courts and are not properly subject to fed-
eral habeas review. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t
is not the province of a federal habeas court to reexamine state-court deter-
minations on state-law questions.”); Stanton v. Benzler, 146 F.3d 726, 728
(9th Cir. 1998). We look to California law only to establish the elements
of aiding and abetting and then turn to the federal question of whether the
California Court of Appeal was objectively unreasonable in concluding
that sufficient evidence supported the delinquency petition. Jackson, 443
U.S. at 324 n.16.
                           JUAN H. v. ALLEN                           6087
any evidence that Juan H. intended, through his actions, to
assist Merendon in committing first-degree murder. Juan H.
did not do or say anything before, during or after the shoot-
ings from which a reasonable factfinder could infer an intent
or purpose to aid and abet in the murder of Ramirez and the
attempted murder of Magdelano. Nor could any factfinder
reasonably conclude that, by standing, unarmed, behind his
brother, Juan H. provided “backup,” in the sense of adding
deadly force or protecting his brother in a deadly exchange.

   [16] Speculation and conjecture cannot take the place of
reasonable inferences and evidence — whether direct or cir-
cumstantial — that Juan H. — through both guilty mind and
guilty act — acted in consort with Merendon. In this case,
after resolving all conflicting factual inferences in favor of the
prosecution, see Jackson, 443 U.S. at 326, it is only specula-
tion that supports a conclusion that Juan H. knew that Meren-
don planned to commit the first-degree murders of Ramirez
and Magdelano, and that Juan H. took some action intended
to encourage or facilitate Merendon in completing the killings.15
  15
     In addition, under the California Penal Code, “[t]he liability of an
aider and abettor extends also to the natural and reasonable consequences
of the acts he knowingly and intentionally aids and encourages.” Beeman,
674 P.2d at 1326. To obtain a conviction under this theory, the jury must
find the elements of aiding and abetting with respect to the target crime
and “must also find that (4) the defendant’s confederate committed an
offense other than the target crime; and (5) the offense committed by the
confederate was a natural and probable consequence of the target crime
that the defendant aided and abetted.” Prettyman, 926 P.2d at 1020. The
state argues that Juan H. is liable for the natural and probable conse-
quences of an assault with a deadly weapon on Ramirez and an attempted
assault with a deadly weapon on Magdelano. We reject this argument. The
reasons for finding insufficient evidence to support a conviction for aiding
and abetting first-degree homicide are equally applicable to assault with
a deadly weapon, as that crime is defined under California Penal Code
section 245. Cf. Windham v. Merkle, 163 F.3d 1092, 1101-02 (9th Cir.
1998). The state does not argue that Juan H. is liable for first-degree mur-
der because he aided and abetted the misdemeanor offense of drawing,
exhibiting, or using a firearm or deadly weapon under California Penal
Code section 417. We accordingly do not consider this claim and any con-
stitutional problems that it may present.
6088                        JUAN H. v. ALLEN
Such a lack of evidence violates the Fourteenth Amendment
guarantee that an accused must go free unless and until the
prosecution presents evidence that proves guilt beyond a rea-
sonable doubt. See In re Winship, 397 U.S. at 365-68.16

  REVERSED AND REMANDED WITH INSTRUC-
TIONS TO GRANT A WRIT OF HABEAS CORPUS.




  16
    For all that is shown in the record, it appears that Merendon may not
have been brought to justice for the shooting death of Ramirez. But, if so,
the failure of law enforcement to apprehend a principal does not license
the state to impute such serious guilt to an alleged aider and abettor absent
evidence that meets the constitutional requirement that every element of
a crime be established beyond a reasonable doubt with respect to the
accused.